Citation Nr: 1038884	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-36 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability, and if 
so whether service connection should be granted.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to compensation under 38 U.S.C. § 1151 for 
hepatitis C infection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to October 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge 
in a hearing at the RO in May 2010.  A transcript of that 
proceeding is associated with the claims files.


FINDINGS OF FACT

1.  The Board denied service connection for a low back disability 
in an unappealed March 2006 rating decision.
 
2.  Evidence received since the March 2006 Board decision is 
cumulative or redundant of the evidence previously of record or 
is not sufficient, when considered by itself or with previous 
evidence of record, to raise a reasonable possibility of 
substantiating the claim for service connection for a low back 
disability.

3.  No disability of the right knee or ankle has been present 
during the pendency of the claims.

4.  Disability of the left knee was not present until more than 
one year following the Veteran's discharge from service and is 
not etiologically related to active service.

5.  Neither hepatitis C infection nor any residual thereof has 
been present during the pendency of this cliam. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
claim for service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2009).  

2.  A right knee disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  
 
3.  A left knee disability was not incurred in or aggravated by 
active service, nor may the incurrence or aggravation of 
arthritis of the left knee during such service be presumed.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307. 3.309 (2009).  
 
4.  A right ankle disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  
 
5.  The criteria for entitlement to compensation under 38 U.S.C. 
§ 1151 for hepatitis C infection are not met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a previously-denied claim of 
entitlement to service connection for a low back disability.  He 
is also seeking service connection for disabilities of the knees 
and the right ankle, and he is seeking entitlement to 
compensation under 38 U.S.C. § 1151 for hepatitis C infection.  
The Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The timing requirement enunciated 
in Pelegrini applies equally to the initial-disability-rating and 
effective-date elements of a service-connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim of 
the unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that prior to the initial adjudication of the 
claims, the Veteran was provided the required notice required by 
Kent, as well as notice with respect to all elements of the 
service connection claims, including the disability-rating and 
effective-date elements.  He was also provided appropriate notice 
with respect to his claim for compensation under 38 U.S.C.A. 
§ 1151 prior to initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claims herein decided.  In this 
regard, the Board notes that service treatment records (STRs) and 
voluminous post-service treatment records have been associated 
with the claims folders.  The Veteran has asserted that he 
receives Social Security Administration (SSA) benefits, but SSA 
notified the RO that the Veteran's SSA disability file has been 
destroyed and is therefore not available.  Neither the Veteran 
nor his representative has identified any outstanding, existing 
evidence that could be obtained in support of the claims, and the 
Board is also unaware of any such evidence.  

Although a VA examination was not provided and a VA medical 
opinion was not obtained in response to these claims, VA is not 
required to provide a medical examination or obtain a medical 
opinion if new and material evidence has not been presented to 
reopen the claim.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  In 
regard to the claims for service connection and for compensation 
under 38 U.S.C.A. § 1151, as explained in detail below the 
Veteran has not presented a prima facie case for compensation.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas 
v. Principi, 18 Vet. App. 512 (2004) (per curiam).  The Board 
acknowledges that a veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that the 
claimed disability may be related to service; McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  However, the Veteran has 
not asserted, and review of the record does not show, that he had 
continuous symptoms since discharge from service so McLendon does 
not apply.

The Board will accordingly address the merits of the claims on 
appeal.

New and Material Evidence

Legal Principles

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).



Analysis

Historically, service connection for a back condition was denied 
in a rating decision issued in February 1990; the Veteran was 
notified of the denial by a letter in February 1990 but he did 
not appeal.  The Veteran attempted to appeal the denial in 1997 
but was advised by the RO that the appeal period had ended; the 
RO treated the issue as a new claim for service connection and 
denied reopening because no new and material evidence had been 
presented.  The Veteran appealed to the Board, which remanded the 
issue for further development in August 1998.  The Board 
thereafter issued a decision in April 1999 finding that no new 
and material evidence had been received to justify reopening of 
the claim.

The Veteran requested reopening of the claim in May 2001, and the 
RO denied reopening based on no new and material evidence by 
rating decisions issued in February and March 2002.  The Veteran 
appealed.  In October 2004 the Board found that new and material 
evidence had been received to reopen the claim, and remanded the 
issue back to the RO for adjudication of the merits.  In March 
2006 the Board issued a decision denying service connection on 
the merits, based on the Board's finding that there was no 
complaint of or treatment for lower back problems in service and 
no competent medical evidence relating the Veteran's current 
lower back disability to active service.

The Board's decision in March 2006 is final.  38 C.F.R. 
§ 20.1100.
    
Evidence of record at the time of the March 2006 Board decision 
was as follows: STRs; VA and private treatment records showing 
diagnosis of arthritis and degenerative disc disease (DDD) of the 
lumbar spine in 1988; voluminous worker compensation records 
regarding claimed workplace-related low back injuries in July 
1981, April 1988 and November 1991 and related surgeries; a 
transcript of an RO hearing in July 1997 on the issue of service 
connection for a back disability; voluminous VA and private 
treatment records showing medical treatment provided for the 
Veteran's back disability and associated radiculopathy; a June 
2003 statement from Dr. Michael J. McKenna stating he had been 
treating the Veteran since November 2002 for lumbar post 
laminectomy syndrome and that the Veteran had reported being 
injured during service in July 1981; and a subsequent statement 
by the Veteran asserting that the in-service injury cited by Dr. 
McKenna was in April 1960, with reinjury in July 1981. 

The evidence received since March 2006 includes the following: 
treatment records from VA and from Dr. McKenna documenting 
ongoing treatment for back disability; magnetic resonance imaging 
(MRI) analysis of the lumbar spine by Steinberg Diagnostic 
Medical Imaging Centers in November 2007; and the Veteran's May 
2010 testimony before the Board. 

The evidence added to the record also includes a June 2006 letter 
from a VA physician stating he had reviewed the Veteran's STRs 
and had noted there was mention therein of diagnoses of second 
degree flat feet and spinal tap in October 1959 and left femoral 
quadriceps strain in April 1960.  The letter did not assert any 
relationship between these notations in the STRs and the 
Veteran's claimed current low back disability.  In a June 2006 VA 
treatment note the same physician noted the Veteran had asked him 
for a letter in support of his ongoing appeal for benefits, and 
that he had complied with the Veteran's request; the treatment 
note also stated the physician noted there was no mention in the 
report of the Veteran's separation physical of low back, back or 
leg difficulties.  Nonetheless, the RO considered the June 2006 
letter to be "material" for the purpose of reopening the claim.

The Board finds that the evidence added to the record since March 
2006, specifically including the June 2006 letter from the VA 
physician, includes no competent evidence linking the Veteran's 
low back disability to his active service.  Although the evidence 
shows the progressive worsening of his low back symptoms, he 
already had a diagnosed low back disability at the time of the 
last final denial; evidence pertaining to a current diagnosis or 
the current severity of symptoms is cumulative of the evidence 
previously of record.  Therefore, none of the medical evidence 
added to the record is new and material.

The Veteran's correspondence and testimony, in which he asserts a 
relationship between his current low back disability and active 
service, are redundant of his arguments previously considered as 
well as redundant of his testimony before an RO hearing officer 
in July 1997; redundant and cumulative arguments are not new and 
material.  Also, the Veteran as a layperson is not competent to 
opine regarding matters requiring medical expertise, such as 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, without making a value judgment as to 
the Veteran's credibility, the Veteran's unsupported statements 
are outside his competence and are not new and material.

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim for service connection for 
a low back disability has not been received.

Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests arthritis to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for Left and Right Knee Disabilities

STRs show the Veteran was treated in April 1960 for a strain of 
the left femoral quadriceps muscle.  Later the same month he fell 
on his right knee; the impression was abrasion of the right knee 
with no X-ray evidence of fracture.  In his self-reported Report 
of Medical History in August 1962, supporting his separation 
physical examination, he denied history inter alia of lameness, 
swollen or painful joints, cramps in the legs, arthritis or 
rheumatism, deformity of a bone or joint, or "trick" or locked 
knee.  The separation physical examination report is not of 
record.

The Veteran had a History and Physical (H&P) examination in 
December 1992 in conjunction with his pursuit of worker 
compensation for a low back disability.  The examiner noted that 
examination of the knees at the time was unremarkable.

VA treatment records for the entire period under review show 
treatment for numerous complaints including back pain, left 
shoulder pain, toothache, cold and flu symptoms, inguinal hernia, 
sore throat with swollen  neck glands, upper respiratory 
infections, and many others, but no complaint of any knee 
problems until February 2000 when the Veteran complained of left 
knee pain.  There is no record of any complaint regarding the 
right knee at any time.

VA X-ray of the left knee in April 2000 showed a small effusion 
and minimal osteoarthritis.  In May 2000 the Veteran complained 
of pain, swelling and heat in the left knee, and stated he had 
worked standing as a cook for years.  

In August 2000 the Veteran presented to the VA clinic complaining 
of bilateral knee and joint pain beginning three weeks prior.

In August 2003 Dr. McKenna, who had been treating the Veteran for 
chronic back disability since November 2002, noted complaint of 
"new" left knee pain.  Subsequent VA X-ray study of the left 
knee in October 2003 showed degenerative changes.

In March 2004 the Veteran presented to VA complaining of 
recurrent left knee pain for the past two weeks; he denied 
injury.  He subsequently had magnetic resonance imaging (MRI) of 
the left knee by Desert Radiologists in which the impression was 
high-grade partial anterior cruciate ligament (ACL) tear, 
possibly chronic; large complex medial meniscus tear; and, 
osteoarthritis.

VA X-rays of the left knee in August 2005 showed minimal 
degenerative changes but no acute finding.

The Veteran testified before the Board in May 2010 that he 
injured his back, knees and right ankle in the same incident in 
Germany in which he slipped in the snow and rolled down a hill.  
He was taken in a jeep to the hospital for treatment.  He sought 
treatment for the disability shortly after discharge from service 
but those hospital records are no longer available.
  
In regard to the Veteran's right knee, the record shows he had an 
abrasion of the knee in service.  However, that a condition or 
injury occurred in service alone is not enough; there must be a 
disability resulting from that condition or injury.  Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1993).  The Court has held that the requirement 
for service connection that a current disability be present is 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim even though the disability resolves prior to the 
Secretary's adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007).  In this case, careful review of 
the Veteran's voluminous post-service medical records shows no 
right knee problem of any kind, nor has the Veteran articulated 
the nature of the disability he is claiming.

In regard to the Veteran's left knee, there is no medical 
evidence of a left knee injury in service or of the presence of a 
left knee disability until years following the Veteran's 
discharge from service.  While he has a current left knee 
disability there is no medical opinion stating a relationship 
between active service and the Veteran's disability of the left 
knee.

The Board acknowledges that the threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  
Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992)(lay person may provide eyewitness account of 
medical symptoms).  However, in this case the Veteran has  not 
asserted - and the evidence of record does not show - that he had 
continuous right or left knee problems after discharge from 
service, and in fact careful review of the record shows he had no 
right or left knee problems until many years after discharge from 
service.  Although not dispositive, the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a claim 
of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In sum, the Veteran does not have a current right knee 
disability, and his current left knee disability is not shown to 
be related to active service.  The criteria for service 
connection are accordingly not met, and the claims must be 
denied.

Because the evidence preponderates against the claims the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 
49, 54.

Service Connection for Right Ankle Disability

STRs show the Veteran was treated in April 1960 for a sprained 
right ankle.  There was no fracture per X-ray, and the injury was 
treated with Ace wrap and light duty.  He was noted in July 1960 
to have flat feet requiring arch supports, and he had plantar 
calluses shaved the same month.  In November 1960 he was treated 
for right ankle pain; the ankle was grossly normal on examination 
(no swelling and full range of motion) and the clinical 
impression was mild sprain.  In August 1962 he fell in a hole and 
hurt his right heel; there is no indication the ankle was 
involved.    

In his self-reported Report of Medical History in August 1962, 
supporting his separation physical examination, he denied history 
inter alia of lameness, swollen or painful joints, arthritis or 
rheumatism, or deformity of a bone or joint; he endorsed history 
of "foot trouble" which the reviewing physician noted as 
reported pain in the right foot after long periods of standing 
and not significant.  The separation physical examination report 
is not of record.

The Veteran had a History and Physical (H&P) examination in 
December 1992 in conjunction with his pursuit of worker 
compensation for a low back disability.  The examiner noted there 
were no gross joint abnormalities in the upper or lower 
extremities.

VA treatment records for the entire period under review  show 
treatment for numerous complaints including back and neck pain, 
left shoulder pain, toothache, cold and flu symptoms, inguinal 
hernia, and many others, but no complaint of any right ankle 
problems.

The Veteran testified before the Board in May 2010 that he 
injured his back, knees and right ankle in the same incident in 
Germany in which he slipped in the snow and rolled down a hill.  
He was taken in a jeep to the hospital for treatment.  He sought 
treatment for the disability shortly after discharge from service 
but those hospital records are no longer available.

In this case there is evidence of an acute right ankle injury 
during active service, but the Veteran denied any current right 
ankle symptoms at the time of his discharge and no complaint or 
finding of any right ankle symptom or abnormality is documented 
in the Veteran's voluminous post-service medical records.  
Moreover, the Veteran has not articulated the nature of the 
disability for which he seeks service connection.  Accordingly, 
the criteria for service connection are not met and the claim 
must be denied.

Because the evidence preponderates against the claim, the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 
49, 54.

Entitlement to Compensation under Chapter 1151, Title 38

Legal Principles

Compensation under 38 U.S.C. § 1151 shall be awarded for a 
qualifying additional disability or qualifying death of a veteran 
in the same manner as if such additional disability or death were 
service-connected.  An additional disability or death is a 
qualifying additional disability or death if the disability or 
death was not the result of the veteran's willful misconduct and 
if the disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, either by a VA employee or 
in a VA facility, and the proximate cause of the disability or 
death was carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.  

Prior to October 1, 1997, compensation under 38 U.S.C.A. § 1151 
did not require that a veteran show fault or negligence on the 
part of VA in order to be eligible for compensation benefits for 
a disability resulting from VA medical treatment or vocational 
rehabilitation.  See Brown v. Gardner, 115 S. Ct. 552 (1994).  
However, the instant claim was received in October 2007, so the 
regulations in effect after October 1, 1997, as articulated above 
apply in this case.

Analysis

The Veteran asserted in his claim, submitted in October 2007, 
that he did not have hepatitis C before the VA medical center 
drew his blood.

A VA clinical laboratory report dated in October 2007 appears to 
show the Veteran as reactive to hepatitis A antibodies but non-
reactive to hepatitis B or hepatitis C antibodies.  The Veteran 
had a series of immunizations for hepatitis B by VA in September 
2008, and his medical history as recorded by VA in December 2008 
included history of hepatitis A although not hepatitis B or C.  

The Veteran testified before the Board in May 2010 that while 
being treated at the St. Louis VA Medical Center (VAMC) his blood 
was drawn using a needle that had previously been used on another 
patient.  The Veteran was told by another medical provider that 
he actually had hepatitis C infection rather than the documented 
hepatitis A; the Veteran asserted his actual hepatitis C 
infection was being covered up.  He also asserted he had come up 
positive for cocaine on occasion because his stepson gave him 
cigarettes laced with cocaine without his knowledge.

As a threshold matter, the evidence of record does not show the 
Veteran has actually ever had hepatitis C infection, as shown by 
the absence of hepatitis C antibodies.  The Veteran asserted 
during his testimony that he was told by an unidentified person 
that he had hepatitis C, being deliberately misrepresented as 
hepatitis A, but the Board notes in that regard that hearsay 
medical evidence does not constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 
Vet. App. 4 (1993).  ("What a physician said, and the layman's 
account of what he purportedly said, filtered through a layman's 
sensibilities, is simply too attenuated and inherently unreliable 
to constitute medical evidence."  Robinette, 8 Vet. App. at 77 
(1995)).

Because the Veteran is not shown to have hepatitis C, it follows 
he cannot have contracted such infection through an act of 
negligence or other fault on the part of VA medical providers.  
Accordingly, compensation under 38 U.S.C. § 1151 cannot be 
granted.

Because the evidence preponderates against the claim, the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 
49, 54.


ORDER

As new and material evidence has not been received, reopening of 
the claim for service connection for a low back disability is 
denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right ankle disability is denied.

Compensation under 38 U.S.C. § 1151 for hepatitis C infection is 
denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


